Case 0:19-cv-61580-WPD Document 7 Entered on FLSD Docket 09/16/2019 Page 1 of 3

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 19-CV-61580-WPD

Plaintiff:
MICHAEL JOSEPH

VS.

Defendant:
M.C.M. CORP.

For:

Lauren Wassenberg

LAUREN WASSENBERG, ESQ.
1825 Nw Corporate Blvd.

Suite 110

Boca Raton, FL 33431

Received by OJF SERVICES, INC. on the 25th day of June, 2019 at 10:10 am to be served on M.C.M.
CORP. REG AGENT: MANDELL, LLOYD PD, 1800 SUNSET HARBOUR DRIVE, APT PH-4, MIAMI
BEACH, FL 33139.

|, Octavio Fiol, do hereby affirm that on the 26th day of July, 2019 at 10:25 am, I:

CORPORATE - REGISTERED AGENT: served by delivering a true copy of the SUMMONS AND
COMPLAINT with the date and hour of service endorsed thereon by me, to: LLOYD MANDELL as
Registered Agent At the address of: 1800 SUNSET HARBOUR DRIVE, APT PH-4, MIAMI BEACH, FL
33139 for M.C.M. CORP. REG AGENT: MANDELL, LLOYD PD, and informed said person of the
contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:

AT TIME OF SERVICE A WOMAN SPOKE TO ME THROUGH THE DOOR. | ASKED FOR LLOYD
MANDELL, SHE CALLED OUT FOR HIM. | SPOKE TO HIM THROUGH THE DOOR, BUT HE REFUSED
TO OPEN THE DOOR OR ACCEPT THE DOCUMENTS. THE WOMAN THEN SPOKE TO ME AGAIN
THROUGH THE DOOR AND SAID HE WAS NOT HOME. | EXPLAINED THE CONTENTS OF THE
OUCUMENTS AND TOLD THEM | WAS LEAVING THEM ON THE DOOR.
Case 0:19-cv-61580-WPD Document 7 Entered on FLSD Docket 09/16/2019 Page 2 of 3

RETURN OF SERVICE For 19-CV-61580-WPD

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND
THAT | AM A CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN
WHICH THE PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE
READ THE FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

cater len

Octavio Fiol
CPS #428

 

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2019010424

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c
Case 0:19-cy-61580-WPD_ Document 7 Entered on FLSD Docket 09/16/2019 Page 3 of 3
Case 0:19-cv-61580-WPD Document3 Entered on FLSD Docket 06/25/2019 Page 1 of 2

AO 44U (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
-l6~ 7 el
naan O° / ‘TIME: / O ‘ An
MICHAEL JOSEPH wasee 0) /- we_Y¥2
)
Plaintiff(s) )
ve Civil Action No, 19-cv-61580-WPD
)
M.C.M. CORP. )
)
pee SY
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) WC.M. CORP.
eg Agent: :
MANDELL, LLOYD PD r,t

1800 SUNSET HARBOUR DRIVE APT PH-4 Gas
MIAMI BEACH, FL 33139

\

A lawsuit has been filed-against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
LAUREN N WASSENBERG
1825 NW Corporate Drive Suite 110
Boca Raton, Florida 33431
wassenbergL@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

pans Jun 25, 2019

s/ Patrick Edwards

Deputy Clerk
U.S. District Courts

 

Clerk of Court

lo424
